217 F.2d 955
The UNITED STATES of America ex rel. William B. SULLIVAN, Petitioner,v.Robert A. HEINZE, Warden, Folsom Prison, Represa,California, et al., Respondents.
Misc. 394.
United States Court of Appeals, Ninth Circuit.
Dec. 29, 1954.

Motion for Reconsideration of Motion for a Certificate of Probable Cause.
William B. Sullivan, in pro. per.
No appearance for respondent.
Before DENMAN, Chief Judge, and HEALY and POPE, Circuit Judges.
PER CURIAM.


1
On November 23, 1954, this court dismissed Sullivan's motion for a certificate of probable cause to appeal from a denial of his application for a writ of habeas corpus by the United States District Court for the Northern District of California, Southern Division


2
The order of this court concluded: 'On October 25, 1954 this court dismissed Sullivan's motion for an extension of time in which to file a petition for a certificate of probable cause.  The time in which to take an appeal having expired, the petition is dismissed.'  The motion for reconsideration offering nothing new, it is ordered dismissed.